     Case 2:19-cr-00131 Document 53 Filed 02/17/21 Page 1 of 5 PageID #: 664

                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


UNITED STATES OF AMERICA,


v.                                     CRIMINAL ACTION NO. 2:19-cr-00131

ROBERT LOGAN GORMAN




                                      ORDER

       Pending before the court is Defendant Robert Logan Gorman’s Motion for

Reconsideration of his Motion for Compassionate Release pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). [ECF No. 50]. The court, in deciding compassionate release

motions, will consider the following: whether the defendant has exhausted his

administrative remedies and demonstrated “extraordinary and compelling reasons,”

and whether release is supported by the § 3553(a) factors. In deciding what

constitutes “extraordinary and compelling reasons” for release by reason of COVID-

19, a defendant must demonstrate that he has a medical condition listed by the

Centers for Disease Control and Prevention as causing an increased risk of severe

illness from COVID-19 and that he is at a facility which cannot effectively prevent

the spread of the virus.

       For the reasons explained herein, the motion is DENIED.

       I.    BACKGROUND

       On September 26, 2019, I sentenced Mr. Gorman to 78 months of

imprisonment after he pled guilty to unlawful drug user in possession of a firearm in

violation of 18 U.S.C. §§ 922(g)(3) and 924(a)(2), and illegal possession of a firearm
      Case 2:19-cr-00131 Document 53 Filed 02/17/21 Page 2 of 5 PageID #: 665

silencer in violation of 26 U.S.C. §§ 5861(d) and 5871. [ECF No. 26]. According to the

Federal Bureau of Prisons (“BOP”) Mr. Gorman has a projected release date of April

19, 2024. Find an Inmate, Fed. Bureau of Prisons, https://www.bop.gov/inmateloc/

(last visited Feb. 14, 2021).

         Mr. Gorman is imprisoned at Federal Correctional Institution (“FCI”) Hazelton

in Kentucky. FCI Hazelton is a medium security federal correction institution with a

secure         female   facility.   FCI    Hazelton,   Fed.   Bureau    of   Prisons,

https://www.bop.gov/locations/institutions/haf/ (last visited Feb. 14, 2021). FCI

Hazelton currently houses 1,760 total inmates. Id. As of February 14, 2021, there are

two active cases of COVID-19 among prisoners and four active cases among staff at

FCI       Ashland.      See     COVID-19     Cases,    Fed.   Bureau    of   Prisons,

https://www.bop.gov/coronavirus (last visited Feb. 14, 2021). The BOP reports that

FCI Hazelton has 150 other inmates who have already contracted and recovered from

COVID-19, and that one inmate as died of the disease there. Id. FCI Hazelton has

fully vaccinated 327 of its inmates. Id.

         Mr. Gorman has requested compassionate release before. [ECF No. 42]. I

denied that first Motion for a failure to demonstrate extraordinary and compelling

reasons justifying his release. [ECF No. 49].

         II.     DISCUSSION

         The First Step Act empowers criminal defendants to request compassionate

release for “extraordinary and compelling reasons.” 18 U.S.C § 3582(c)(1)(A)(i). But

before they make such requests, defendants must ask BOP to do so on their behalf

and then wait 30 days. See § 3582(c)(1)(A). Upon such a motion from BOP or from a

defendant (after BOP denies the request or thirty days have elapsed since the request

was filed), a court “may reduce the term of imprisonment.” 18 U.S.C.
    Case 2:19-cr-00131 Document 53 Filed 02/17/21 Page 3 of 5 PageID #: 666

§ 3582(c)(1)(A)(i); see also United States v. McCoy, 981 F.3d 271, 283 (4th Cir. 2020).

I have previously held that an inmate must re-exhaust his administrative remedies

before I will consider a renewed Motion for compassionate release. United States v. Mills,

No. 2:17-CR-00124-1, 2021 WL 372811, at *2 (S.D.W. Va. Feb. 3, 2021). Once an inmate has

satisfied administrative exhaustion, courts may reduce their sentences upon a

finding of “extraordinary and compelling reasons.” See 18 U.S.C. § 3582(c)(1)(A).

      There are “disagreements [among district courts] about the precise definition

of ‘extraordinary and compelling reasons’ justifying compassionate release.”1 United

States v. Cotinola, No. 13-CR-03890-MV, 2020 WL 2526717, at *3 (D.N.M. May 18,

2020). But the United States Court of Appeals for the Fourth Circuit has clarified

that district courts are not bound by the enumerated extraordinary and compelling

reasons listed in United States Sentencing Guideline § 1B1.13 because the

Guidelines have not been updated since the passage of the First Step Act. United

States v. McCoy, 981 F.3d 271, 283 (4th Cir. 2020). (“As of now, there is no Sentencing

Commission policy statement ‘applicable’ to the defendants’ compassionate-release

motions, which means the district court need not conform . . . to § 1B1.13 in

determining whether there exist ‘extraordinary and compelling reasons’ for a

sentence reduction.”). Therefore, “district courts are ‘empowered . . . to consider any

extraordinary and compelling reason for release that a defendant might raise.’”

McCoy, 981 F.3d at 284 (quoting United States v. Zullo, 976 F.3d 228, 230 (2d Cir.

2020)).



1The specific extraordinary and compelling reasons listed in the Sentencing
Guidelines for BOP to consider include i) the defendant is suffering from a terminal
or serious medical condition; ii) age of defendant; iii) family circumstances of
defendant; and iv) “other reasons.” U.S.S.G. § 1B1.13; United States v. Bass, No. 1:10-
CR-166 (LEK), 2020 WL 2831851, at *3–4 (N.D.N.Y. May 27, 2020).
    Case 2:19-cr-00131 Document 53 Filed 02/17/21 Page 4 of 5 PageID #: 667

      I have joined other courts in holding that I cannot find that “extraordinary and

compelling” reasons exist to grant release because of COVID-19 unless the inmate

has a medical condition that puts him or her more at risk for developing a serious

illness from COVID-19 and the facility where the inmate is housed has conditions

such that its inmates are at a higher risk of contracting COVID-19. United States v.

Boston, No. 2:19-cr-00162, 2021 WL 77466, at *3–4 (S.D. W. Va. Jan. 7, 2021); see

also United States v. Raia, 954 F.3d 594, 594 (3d Cir. 2020) (“But the mere existence

of COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release . . . .”); United States v.

Penaloza, No. 19-238, 2020 WL 1555064, at *2 (D. Md. April 1, 2020) (“[T]he mere

presence of the virus, even in the detention setting, does not translate to the release

of a person accused.”). In deciding which conditions result in an inmate being a higher

risk for COVID-19, I will defer to CDC’s list of medical conditions causing an

increased risk of severe illness from COVID-19. See Coronavirus Disease 2019

(COVID-19):       People     with      Certain      Medical      Conditions,      CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last visited Feb. 14, 2021).

      Because Mr. Gorman wants me to consider new information that was not

included with his first Motion for compassionate release, I will treat this as a renewed

Motion for Compassionate Release.

      Here, Mr. Gorman has not demonstrated that he exhausted his administrative

remedies for this second Motion for Compassionate Release. In addition to his failure

to re-exhaust, Mr. Gorman has again failed to demonstrate extraordinary and

compelling reasons justifying his release. Mr. Gorman does suffer from health

conditions that put him at a higher risk for serious illness should he contract COVID-
    Case 2:19-cr-00131 Document 53 Filed 02/17/21 Page 5 of 5 PageID #: 668

19 including COPD, obesity, and bladder cancer. [ECF No. 49, at 7–8]. However, while

there was a recent outbreak of COVID-19 at FCI Hazelton, that outbreak appears to

have been brought under control. There are currently only two active cases among

inmates and four active cases among staff and In connection with my previous

findings about the dangerous nature of Mr. Gorman’s criminal history [ECF No. 49,

at 10–11], I cannot find that extraordinary and compelling reasons exist to justify his

early release. Therefore, the Motion [ECF No. 50] is DENIED.

      The court DIRECTS the Clerk to send a copy of this Order to the defendant

and counsel, the United States Attorney, the United States Probation Office, and the

United States Marshal.

                                        ENTER:       February 17, 2021
